Citation Nr: 0433810	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  00 19-344	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to an increased rating for bilateral antral 
sinusitis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right ear 
disability, secondary to the service-connected bilateral 
antral sinusitis.



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945, and from November 1950 to July 1958.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
which denied the veteran's claim for a rating higher than 
10 percent for bilateral antral sinusitis.  The RO also 
denied his claim for service connection for a right ear 
disability, secondary to the service-connected bilateral 
antral sinusitis.  He timely appealed.

In June 2001, the Board remanded the claims to the RO for 
further development and consideration.  The Board directed 
the RO to request VA outpatient treatment (VAOPT) records 
from the VA facility in Rio Piedras/San Juan and the VA 
outpatient clinic in Ponce, Puerto Rico.  In addition, the 
Board instructed the RO to comply with the Veterans Claims 
Assistance Act (VCAA), which had been enacted in November 
2000 during the pendency of the appeal.  


FINDINGS OF FACT

1.  The June 2004 VA nose and sinuses examination was normal, 
and X-rays revealed no evidence of sinusitis.

2.  The most persuasive evidence of record indicates the 
veteran's right ear disability did not originate in service, 
and is not otherwise causally related to his military 
service, including to his service-connected bilateral antral 
sinusitis.




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for bilateral antral sinusitis.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Codes (DCs) 
6510-6514 (2004).

2.  The veteran's right ear disability was not incurred or 
aggravated during service and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.159, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

As alluded to earlier, the VCAA was enacted during the 
pendency of this appeal, after the RO's initial adjudication 
of the claims.  So it would seem compliance with the explicit 
timing requirements of §5103(a) is impossible without the 
nullification of the RO's initial decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and (2) 
the appellant is entitled on remand to VCAA-content-complying 
notice."  Id. at 122; see also VAOPGCPREC 7-2004 (July 6, 
2004).  The Court further stated that in order to comply with 
the veteran's right to appellate review under 38 C.F.R. 
§7194(a), a remand may require readjudication of the claim by 
the AOJ once complying notice is given, unless AOJ 
adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claims to the RO for 
further development and readjudication.  And in June 2001, 
the Board did in fact remand the claims for, in part, 
compliance with the VCAA.  The VA notices were sent in July 
2003 and May 2004, and the veteran was provided with every 
opportunity to submit additional evidence and argument in 
support of the claims.  In September 2004, he responded to 
the RO's September 2004 statement in support of the case 
(SSOC), saying that he had no further evidence to submit, and 
he waived the 60-day time period in which he had to respond 
to the SSOC.  Therefore, notwithstanding requirements of 
Pelegrini II as to the timing of the VCAA notification, 
deciding this appeal is not prejudicial error to him.

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, requiring VA under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to request 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  Id.  The General Counsel's 
opinion held that this language was obiter dictum and not 
binding on VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

Here, although the July 2003 and May 2004 VCAA notice letters 
that were provided to the veteran do not contain the precise 
language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claims.  Both VCAA letters requested him to provide or 
identify any evidence supporting his claims, and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of July 2003, the veteran was 
requested to respond within 30 days.  The May 2004 encouraged 
him to respond within 60 days, but informed him that he could 
take up to one year to respond without jeopardizing the 
potential effective date for compensation - should, in fact, 
his claims be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO already had the veteran's service 
medical records (SMRs), VAOPT records through 1991, and 
records from St. Luke's Episcopal Hospital.  Per the Board's 
June 2001 remand, the RO also obtained more recent VAOPT 
records from the VA facilities in Ponce and Rio Piedras/San 
Juan, Puerto Rico.  The RO also obtained a VA examination in 
June 2004 to determine the severity of the veteran's 
sinusitis.  In response to the September 2004 SSOC, he stated 
he had no further evidence to submit, and waived the 60-day 
time period in which he had to respond to the SSOC.  
Furthermore, although offered, he declined his opportunity 
for a hearing to provide oral testimony in support of the 
claims.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to these 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claims.



Factual Background

A.	Bilateral Antral Sinusitis 

The RO granted the veteran's claim for service connection for 
bilateral antral sinusitis in November 1958, and assigned an 
initial 10 percent rating.  In July 1963, the RO reevaluated 
the condition, and assigned a 0 percent (i.e. noncompensable) 
rating.  In September 1983, the RO increased the rating to 10 
percent.  And, in June 1999, he filed a claim for an 
increased rating, stating that his condition  had worsened 
significantly (see, VA Form 21-4138). 

The report of a June 1992 VA nose and sinuses examination 
indicates that upon objective physical examination, the 
veteran's external nose and nasal vestibule were normal.  His 
right and left nasal cavities had no pus or polyps.  His 
septum was straight; the floor of his nose was normal.  The 
inferior meatus, inferior turbinates and middle meati were 
unobstructed.  The middle turbinate, spheno-ethmoidal recess, 
olfactory area, and superior turbinates were normal.  X-rays 
were normal.  A separate June 1992 examination for anosmia 
indicates a diagnosis of allergic rhinitis.

A January 1993 note made by an examiner on the June 1992 VA 
nose and sinuses examination states:

There is no clinical or radiological evidence of 
sinusitis on examinations of 6/30 and 7/6/92.  
Diagnosis of allergic rhinitis was made.  He did 
not complain of earaches at that time.

The report of the August 1999 VA nose and sinuses examination 
indicates the veteran complained of headaches and frequent 
nasal discharge.  He also reported palpitations in the right 
ear during the prior year.  Upon objective physical 
examination, there was no nasal obstructions; no tenderness, 
purulent discharge or crusting.  X-rays revealed evidence of 
mucoperiosteal thickening of both maxillary sinuses.  The 
frontal and ethmoid sinuses were clear with intact bony 
walls.  The diagnoses based on the X-rays was chronic 
maxillary sinusitis.

An undated letter from Dr. Butler states that he first 
evaluated the veteran in January 2000 for complaints of nasal 
congestion, headaches, and postnasal drip.  The veteran also 
complained of right ear discomfort with tinnitus, and 
occasional dizzy spells.  Paranasal sinus X-rays revealed 
mild mucoperiosteal thickening of both maxillary sinuses, 
otherwise essentially clear paranasal sinuses.  A March 2000 
audiogram revealed significant hearing loss in all 
frequencies, but more prominently in the high frequencies.

The report of the June 2004 VA examination indicates the 
veteran complained of purulent discharge at times.  He said 
he took Panadol, topical nasal spray, and nose drops.  There 
was no speech impairment.  He reported no periods of 
incapacitation.  Upon physical examination, there was no 
nasal obstructions; no purulent discharge, crusting, or 
tenderness.  X-rays revealed no evidence of sinusitis.  The 
examiner noted that his nasal examination was normal.


B. Right Ear Disability

The veteran's SMRs are negative for any indication of a right 
ear disability, including hearing loss.

The reports of VA examinations given in June 1961, April 
1983, and May 1990 indicate the veteran's ears were normal. 

A report of a July 1992 VA audiological evaluation indicates 
the veteran complained of an eight-month history of pain in 
his right ear.  An audiogram revealed the his puretone 
thresholds, in decibels, to be as follows:


500
1000
2000
3000
4000
Left
15
15
10
15
05
Right
15
15
15
10
10

The evaluator noted that the results showed the veteran's 
hearing was within normal limits.  He had normal acoustic 
reflex activity.  Speech discrimination (in Spanish) was 100 
percent in the right ear, and 98 percent in the left ear.

An August 1999 VAOPT record from the Ponce VA outpatient 
clinic indicates the veteran complained of a two-month 
history of a shooting pain in the right ear with frequent 
headaches.  Moderate discomfort in the lateral aspect of the 
right ear was noted due to a probable strain.

A March 2000 audiological evaluation conducted by Ms. N. 
Rodriquez, RN, revealed the veteran's puretone thresholds, in 
decibels, to be as follows:


1KP
500
1000
2000
3000
4000
6000
8000
Left
30
20
25
20
30
30
45
50
Right
25
25
30
30
30
35
45
55

The evaluator noted that there was "significant hearing loss 
in all frequencies - more prominent in high frequencies 
suggestive of cumulative acoustic trauma."

An October 2001 VAOPT record from San Juan VA Medical Clinic 
(VAMC) indicates the veteran's auditory canals appeared clean 
with intact tympanic membranes.  


Governing Statutes and Regulations

A. Increased Rating for Bilateral Antral Sinusitis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Not all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21.  In assessing the degree 
of disability of a service-connected condition, the disorder 
and reports of rating examinations are to be viewed in 
relation to the whole history.  38 C.F.R. §§ 4.1, 4.2.  See, 
too, Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Consideration of factors that are wholly outside the rating 
criteria provided by regulation is error.  Massey v. Brown, 7 
Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992)).  

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In this case, the veteran's service-connected sinusitis has 
been rated under the general rating formula for sinusitis.  
38 C.F.R. § 4.97, DCs 6510-6514.  Under the general rating 
formula, sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries 
warrants a 50 percent rating.  Three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting warrants a 30 percent rating.  One or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting warrants a 10 percent rating.  
Sinusitis detected by X-ray only warrants a 0 percent rating.  
A note under the general rating formula defines an 
incapacitating episode of sinusitis as "one that requires 
bed rest and treatment by a physician."  Id.  




B.	Service Connection for a Right Ear Disability

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  This requires a finding that 
there is current disability that has a relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992) and Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  However, it need not be shown that the 
disability was present or diagnosed during service but only 
that there is a nexus between the current condition and 
military service, even if first diagnosed after service, on 
the basis of all the evidence, including pertinent service 
medical records.  This can be shown by establishing that the 
disability resulted from personal injury or disease incurred 
in the line of duty.  38 C.F.R. § 3.303(d) (2003); Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).


C. Benefit of the Doubt Doctrine

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b).  See also Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what 
existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  In other words, if the 
evidence, as a whole, is supportive or is in relative 
equipoise (i.e., about evenly balance), then the veteran 
prevails.  Conversely, if the preponderance of the evidence 
is negative, then service connection must be denied.  See 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Alemany v. Brown, 9 Vet App. 518, 519 (1996).  


Legal Analysis

A. Increased Rating for Bilateral Antral Sinusitis

As alluded to earlier, since the veteran's entitlement to 
compensation for sinusitis has already been established, it 
is the present level of disability that is of primary concern 
when determining whether an increased rating is warranted.  
Francisco, 7 Vet. App. at 58.  Despite his complaints of 
periodic purulent discharge, the June 2004 VA nasal 
examination was normal, and X-rays revealed no evidence of 
sinusitis.  He did not report any incapacitating episodes, 
and the VAOPT records did not indicate any ongoing treatment 
for sinusitis.  The last record of treatment for sinusitis 
was a January 2000 record submitted by Dr. Butler.  That 
record indicated he had only mild mucoperiosteal thickening 
of both maxillary sinuses, but otherwise his paranasal 
sinuses were clear.  

Under the general rating formula for sinusitis, the above-
described symptoms do not seem to warrant a compensable 
rating at all - much less a rating higher than 10 percent as 
the veteran is seeking here.  A 30 percent rating would 
require three or more incapacitating episodes, or more than 
six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.  The 
veteran stated he had no incapacitating episodes, and there 
is no evidence of any non-incapacitating episodes during the 
past year.  So his claim that he is entitled to a rating 
higher than 10 percent must be denied.



B.  Service Connection for a Right Ear Disability

The veteran claims pain and hearing loss in his right ear are 
both secondary to his service-connected sinusitis.  He first 
complained of pain in his right ear during a July 1992 
audiological evaluation.  At that time his hearing was 
normal.  In August 1999, he again complained of a shooting 
pain in his right ear, and the examiner noted it was due to a 
probable strain in the lateral aspect of his right ear.  
There are no other reports of a right ear pain in the record, 
and all physical examinations of his ears have been normal.  

In order to establish service connection, the veteran must 
show that he has a current disability, and that the 
disability is related to his military service - or as in this 
case, a disability incurred during service.  Rabideau, 2 Vet. 
App. at 143; see also, 38 C.F.R. § 3.310.  But, he has not 
established a current disability related to the right ear 
pain.  Mere pain, alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See, 38 U.S.C.A. §§ 
1110; 1131.  In the absence of proof of present disability 
there can be no valid claim for it.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

As far as hearing loss is concerned, the veteran's hearing 
was normal at least through the July 1992 audiological 
evaluation.  In March 2000, an audiological evaluation 
indicated he had hearing loss at all frequency levels.  His 
hearing loss was more prominent in the higher frequencies, 
and the evaluator noted that this was suggestive of 
cumulative acoustic trauma.  So, according to the medical 
evidence of record, his hearing loss is not due to sinusitis, 
but rather cumulative acoustic trauma.  

Furthermore, the Board notes that there is also no evidence 
of direct service connection.  There is no evidence of a 
right ear disability or hearing loss during military service.  
The first indication of hearing loss was during the March 
2000 audiological evaluation - almost 42 years after 
separation from military service.  And, as stated, the 
evidence does not support that his hearing loss is related to 
military service.


C. Benefit of the Doubt Doctrine

For the reasons discussed above, the claims for an increased 
rating for bilateral antral sinusitis, and for service 
connection for a right ear disability must be denied 
because the preponderance of the evidence is unfavorable, 
meaning the benefit-of-the-doubt doctrine does not apply.  38 
C.F.R. § 4.3 (2004); see also Alemany v. Brown, 9 Vet. App. 
at 519; Gilbert v. Derwinski, 1 Vet. App. at 57.


ORDER

The claim for a rating higher than 10 percent for bilateral 
antral sinusitis is denied.

The claim for service connection for a right ear disability, 
secondary to the sinusitis, also is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



